OPINION OF THE COURT
Memorandum.
The Department of Housing Preservation and Development (DHPD) is vested with exclusive jurisdiction to determine the remaining-family-member claim in city-aided Mitchell-Lama housing (28 RCNY 3-02 [p]; Lindville Hous. Co. v McGann, *778NYLJ, June 24, 1996, at 29, col 6 [App Term, 1st Dept], affd 242 AD2d 479), and its issuance of a certificate of eviction cannot be collaterally attacked in the subsequent summary proceeding (Yorkville Towers Assoc. v Mourino, NYLJ, June 9, 1997, at 29, col 3 [App Term, 1st Dept]). If appellant felt aggrieved by DHPD’s determination, her remedy was to challenge the DHPD determination in a CPLR article 78 proceeding (id.).
Aronin, J.P., Golia and Rios, JJ., concur.